Citation Nr: 0522819	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  01-04 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from January 
1971 to January 1973.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In July 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The evidence reasonably shows that the bilateral pes 
planus is moderate in degree.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for bilateral 
pes planus have been met during the entire time of the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in May 2003, May 2004 
and in September 2004, apprised the appellant of the 
information and evidence necessary to substantiate his claim, 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any medical evidence he had that pertains to the 
claim.  As such, the Board finds that the letters satisfied 
VA's duty to notify the appellant, as required by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examinations.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim on 
this issue.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
also notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case -- and a claim for an increased 
rating of a service connected disability. While the veteran 
was service-connected for hospital and treatment purposes in 
June 1973 for bilateral pes planus, service connection for 
the disability was granted in August 2000.  The veteran 
disagreed with the noncompensable evaluation assigned, and 
this appeal ensued.  Accordingly, the issue for appellate 
consideration is reflected on the first page of this decision 
in accordance with Fenderson.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Diagnostic Code 5276 pertaining to acquired flat foot 
provides a 30 percent rating (20 percent if unilateral) if 
the disorder is severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A 10 percent rating applies if 
the disorder is moderate, with the weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, bilateral 
or unilateral.  The disorder is non-compensable if mild, with 
symptoms relieved by built-up shoe or arch support.  38 
C.F.R. § 4.71a (2004).



The Evidence

The veteran's service medical records show that he was 
treated in service for bilateral pes planus.  

On VA examination in August 2000, the veteran complained of 
pain.  On examination he walked with a normal heel toe gait, 
and tiptoeing was possible.  There was moderate flat feet 
bilaterally with pronounced hallux valgus, right more than 
left.  Callus was noted on the underneath of the right fifth 
metatarsal head.  X-rays showed hallux valgus on both sides, 
otherwise they were normal.  The diagnoses were; subjective 
complaint of feet pain with moderate flat feet and hallux 
valgus; callus underneath the fifth metatarsal head on the 
right side; claw toes.  

In July 2002, the veteran underwent a VA general medical 
examination.  Examination of the feet showed valgus deformity 
of both great toes and hammertoe deformities involving the 
second through fifth toes on both sides, and these were the 
pertinent diagnoses offered.  

The veteran was examined by VA in June 2004.  The medical 
records were reviewed.  The veteran complained of painful 
feet, and difficulty standing for a long time.  It was noted 
that he did not use any brace or arch support.  His medical 
history was reviewed.  Examination showed moderate flatfeet 
and a hallux valgus with clawed toes.  The veteran had 
difficulty tiptoeing.  Right foot examination showed moderate 
flatfoot with 20 degrees of metatarsal adductors and 35 
degrees of hallux valgus.  There is a painful callus on the 
second metatarsal head.  There was no pain on manipulation of 
the foot.  The Achilles tendon was neutral to the calcaneum.  
There was no incoordination, weakness or excess fatigability 
.  Left foot examination showed moderate flatfoot with hallux 
valgus of 20 degrees of metatarsal adductors and 20 degrees 
of hallux.  There were no calluses.  There is tenderness.  
The Achilles tendon is neutral in position.  There was no 
pain on foot manipulation.  X-rays were noted to show 
moderate flatfeet with osteoporosis.  There was noted to be 
evidence of hallus valgus on both sides.  The diagnosis was, 
history of painful feet and continued discomfort; currently 
there is moderate flatfeet and bilateral hallux valgus.  It 
was noted that there was no objective evidence for the 
presence of pain, weakness, or any incoordination or 
fatiguability.  The examiner stated that there was no 
additional disability resulting from pain.  

Discussion

The Board has reviewed the evidence and finds that it 
reasonably supports a finding that an increased rating to 10 
percent is warranted.  While the medical evidence does not 
show that the weight-bearing line is over or medial to the 
great toe, or that there is inward bowing of the tendo 
achillis on either foot, the veteran has continuing 
complaints of pain, and difficulty standing or walking for a 
long period of time.  It was shown that he had difficulty 
with tiptoeing.  In addition, painful callus has been 
documented.  In addition, it is noted that the examiner in 
June 2004 characterized the pes planus as moderate.  When 
looking at the evidence in its totality, the Board finds that 
it more nearly approximates the criteria for the next higher 
rating for moderate impairment during the entire course of 
the appeal period.  The evidence does not support a finding 
that an increased evaluation is warranted beyond 10 percent 
since there is no showing of server impairment at any time 
during the appeal period.  

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder, including pain, 
weakness, limitation of motion, and lack of strength, speed, 
coordination or endurance .  Diagnostic Code 5276 is not, 
however, based on limitation of motion, and incorporates all 
of the functional limitations due to pes planus, including 
pain.  See Johnson v. Brown, 9 Vet. App. 7 (1996) (if the 
diagnostic code is not based on limitation of motion, the 
schedular rating criteria incorporate all of the functional 
limitations).  Consideration of the provisions of 38 C.F.R. § 
4.40 does not, therefore, result in entitlement to a higher 
rating beyond 10 percent.  In addition, the VA examiner in 
June 2004 has stated that there is no objective evidence for 
the presence of pain, weakness, or any incoordination or 
fatiguability.  The examiner further stated that there was no 
additional disability resulting from pain.  

For the reasons shown above, the Board finds that the 
evidence shows that the bilateral pes planus is moderate, and 
that the criteria for a 10 percent disability rating have 
been met during the entire appeal period.   


ORDER

An initial compensable rating for bilateral pes planus to 10 
percent is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


